DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is being considered by the examiner.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 06/29/2022.  Claims 1 and 3 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-6 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 06/29/2022 has been fully considered but it is not persuasive.
Applicant submits “Specifically, Applicant respectfully submits that Obiagwu either alone or in combination with Rothschild and Miyahara fails to expressly or inherently disclose or make obvious the features of amended independent claim 1 regarding a switching section configured to selectively switch between a display state and a non-display state of imagery on the separate section; and an operation section operatively connected to the switching section and being selectively operable to switch between the display state and the non-display state of imagery on the separate section, the non- display state of imagery being a state in which imagery is not displayed on the separate section.” (Remarks, page 5, the fourth paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Obiagwu discloses a vehicle display device (figure 2, “106A-B”, “107” and “108”) comprising a switching section (figure 5, computer system “100” may include a server “100”) configured to selectively switch between a display state and a non-display state of imagery on a separate section (paragraph 29, the server “100” may selectively enable (activate) the display systems “104” when the auto-pilot system “130” is activated (enabled) and may disable (deactivate) the display system when the auto-pilot system is deactivated (disabled) on top window 107); and an operation section (paragraph 32, for example, a manual switch or the server) operatively connected to the switching section and being selectively operable to switch between the display state and the non-display state of imagery on the separate section, the non-display state of imagery being a state in which imagery is not displayed on the separate section (paragraph 32, the display system 104 is turned off (disabled), for example, via a manual switch, the display system 104 may be disabled automatically by server 110 because the server 110 has received signals from one or more sensors that indicate that the auto-pilot system 130 is deactivated, the top window 107 may function normally and the passengers can view the outside environment through the windows, paragraph 34, when the display systems 104 are activated, various applications and other content data can be assessed through the display system 104 on top window 107). As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obiagwu et al. (US. Pub. No. 2020/0180436, hereinafter “Obiagwu”) in view of Rothschild et al. (US. Pub. No. 2013/0278402, hereinafter “Rothschild”).
As to claim 1, (Currently Amended) Obiagwu discloses a vehicle display device [figure 2, “106A-B”, “107” and “108”] comprising:
a display section that is provided at a side window glass of a vehicle, that has light-transmitting properties [figures 1-2, display section that is provided at a side window glass “106A-B”, that has light transmitting properties to let people inside the vehicle view the external environment], and that enables display of imagery over substantially the entire side window glass [figure 2, enable display of virtual images over substantially the entire side window glass “106A-B”]; and
a switching section [figure 5, computer system “100” may include a server “100”] configured to selectively switch between a display state and a non-display state of imagery on a separate section [paragraph 29, the server “100” may selectively enable (activate) the display systems “104” when the auto-pilot system “130” is activated (enabled) and may disable (deactivate) the display system when the auto-pilot system is deactivated (disabled) on top window 107]; and
an operation section [paragraph 32, for example, a manual switch or the server] operatively connected to the switching section and being selectively operable to switch between the display state and the non-display state of imagery on the separate section, the non-display state of imagery being a state in which imagery is not displayed on the separate section [paragraph 32, the display system 104 is turned off (disabled), for example, via a manual switch, the display system 104 may be disabled automatically by server 110 because the server 110 has received signals from one or more sensors that indicate that the auto-pilot system 130 is deactivated, the top window 107 may function normally and the passengers can view the outside environment through the windows, paragraph 34, when the display systems 104 are activated, various applications and other content data can be assessed through the display system 104 on top window 107].
Obiagwu does not expressly disclose a separate section that is provided at the display section at a position corresponding to a vehicle seat, the separate section being made of transparent glass.
Rothschild teaches a vehicle display device comprising a separate section that is provided at a display section at a position corresponding to a vehicle seat [figure 2, display unit comprises a separate section that is provided at a display section “202” at a position corresponding to a rear vehicle seat, paragraph 36, the display unit can present the fuel level indication 202 on a window of the vehicle 200, for example a rear side window or rear quarter window 204], the separate section being made of transparent glass [figure 2, rear quarter window 204 is made of transparent glass].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Obiagwu to comprise a separate section that is provided at the display section at a position corresponding to a vehicle seat, the separate section being made of transparent glass, as taught by Rothschild, in order to present a visual indicator indicating the level of fuel (Rothschild, paragraph 5).
As to claim 2, (Original) Obiagwu, as modified by Rothschild, discloses the vehicle display device of claim 1, wherein:
the side window glass is provided with a fixed window frame formed by a divider bar extending substantially in a vehicle vertical direction and by a door frame demarcating the side window glass at an upper portion of a vehicle door [Obiagwu, figures 2-3, the side window glass is provided with a fixed window frame formed by a divider bar between the front side window and rear side window in vertical direction at an upper portion of the vehicle door]; and
the separate section is provided within the fixed window frame [Rothschild, figure 2, rear quarter window 204 is provided within the fixed window frame]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, (Currently Amended) Obiagwu, as modified by Rothschild, discloses the vehicle display device of claim 1, wherein the switching section [Rothschild, figures 2-3, toggle button or icon “206” and/or switch “130”] is configured to switch between the display state and the non-display state of imagery on the separate section, in response to operation of [[an]] the operation section by an occupant sitting in the vehicle seat corresponding to the separate section [Rothschild, paragraph 27, the switch 130 can close a circuit connection 140, thereby providing power to the display unit 126, paragraph 37, a toggle button, touch screen or sensor can be provided to allow a person sitting in the rear vehicle seat to change the information presented by the display unit 126]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, (Original) Obiagwu, as modified by Rothschild, discloses the vehicle display device of claim 1, wherein the separate section is a triangular window section provided at a position corresponding to a rear end portion of the side window glass and to a rear vehicle seat [Rothschild, figure 2, the quarter rear window “204” is a triangular window section provided at a position corresponding to a rear end portion of the side window glass and to a rear vehicle seat]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5, (Original) Obiagwu discloses the vehicle display device of claim 3, wherein one operation section is provided for each of a plurality of vehicle seats [figures 2 and 4, touch screen “122” is to enable the passenger/user to interact with the display system via touch per paragraph 52].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obiagwu in view of Rothschild, as applied to claims 1 and 3 above, further in view of Miyahara et al. (2018/0222491, hereinafter “Miyahara”).
As to claim 6, (Original) Obiagwu, as modified by Rothschild, discloses the vehicle display device of claim 3, wherein the switching section includes:
a travel state detection section configured to determine whether or not autonomous driving of the vehicle is in progress [Obiagwu, paragraph 26, include a system of multiple sensors to sense and understand its environment so that the vehicle can safely drive itself for autonomous vehicle, driving situations, paragraphs 33 and 38, the auto-pilot system is activated].
Obiagwu, as modified by Rothschild, does not disclose a determination section configured to determine whether or not to display imagery on the separate section according to a travel state of the vehicle and operation of the operation section; and
an output section configured to output imagery to the separate section according to a result determined by the determination section.
Miyahara teaches a vehicle display device [figure 4, head up display] comprising:
a determination section configured to determine whether or not to display imagery on a separate section [figures 9-10, separate section “22”] according to a travel state of the vehicle and operation of an operation section [figures 9-10, the display controller 12 displays an image in the manual control mode on the first display area 21, and an image in the automatic control mode on the second display area 22]; and
an output section configured to output imagery to the separate section according to a result determined by the determination section [figures 9-10, output section to output virtual images to the separate section “22” when it is determined the vehicle is in the automatic control mode].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display device of Obiagwu to comprise a determination section configured to determine whether or not to display imagery on the separate section according to a travel state of the vehicle and operation of the operation section; and an output section configured to output imagery to the separate section according to a result determined by the determination section, as taught by Miyahara, such that the driver can easily understand the control mode of each of the actuators from an area on which the image corresponding to the actuator is dispalyed (Miyahara, paragraph 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622